DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “101” in figure 1 has been referenced as a touch screen in the specification but clearly does not relate to a touch screen.  It is suspected this is meant to be the ‘base positioning assembly’ referred to in paragraphs 30 and 31, though those paragraphs refer to element number 105.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 201, 205.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the specification refers to element 105 in some places as an electronic portal imaging device (EPID), but in others as a base positioning assembly.  It must be clarified which part is depicted.  
Appropriate correction is required.
Claim Objections
The numbering of claims is not proper.  Claims should be numbered in order starting with claim 1 and not skipping any numbers or repeating numbers.  Currently, there is no claim 3 or 5, and there exist two claim 11s and two claim 12s.  To make it clear which claims examiner is referring to, examiner will refer to the first recited versions of claims 11 and 12 as claim 11a and 12a, and the second versions as 11b and 12b.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-7, 9, 11b, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Two self-referencing methods for the measurement of beam spot position” (Nyiri et al.).
Regarding claim 1, Nyiri et al. disclose a computer-implemented method for tuning a beam spot in a radiation therapy system, the method comprising: configuring an electron beam to generate a first beam spot on an electron-beam target of the radiation therapy system (fig. 6); generating, using an imager of the radiation therapy system, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot (‘The method requires a minimum of three images, each taken at a different collimator angles.’ And ‘With the ICS, the x-ray shadow width is a function of the beam spot distribution perpendicular to the rod.’); based on the first plurality of projection images, determining a value for one or more beam spot quality metrics associated with the first beam spot (‘However, when the electron beam spot is displaced from the CAOR, the distance between the images of the two rods is a function of collimator angle. As shown in Fig. 5, a triangle can be formed from the three images of the upper rod and similarly another can be formed from the lower rod images. The inscribed circles of the two triangles can then be calculated. If the radiation source (beam spot) does not lay on the CAOR, then these two circles will not be concentric. The relationship between their respective centers will be determined by their relative vertical distances to the image plane and the distance of the x-ray source (beam spot) from the CAOR.’); and based on the value, determining whether the first beam spot is outside a specified quality range (‘Displacements of the beam spot that result in an apparent shift in 50% beam edge by more than 0.75 mm are considered to be at tolerance and displacements of more than 1 mm are a QA failure.’).
Regarding claim 2, Nyiri et al. discloses the computer-implemented method of claim 1, further comprising, in response to determining that the first beam spot is outside the specified quality range, modifying at least one parameter of an electron-beam-generating component of the system to a new value (‘Beams measured as failure are restricted from clinical use until the beam spot is steered back to its optimal position.’).
Regarding claim 6, Nyiri et al. discloses the computer-implemented method of claim 1, further comprising shaping a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the imager generates the first plurality of projection images (‘The method requires a minimum of three images, each taken at a different collimator angles.’).
Regarding claim 7, Nyiri et al. discloses the computer-implemented method of claim 6, further comprising, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, positioning the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (‘The method requires a minimum of three images, each taken at a different collimator angles.’).
Regarding claim 9, Nyiri et al. discloses the computer-implemented method of claim 1, wherein the one or more beam spot quality metrics include one or more of a beam spot area, a beam spot elongation, a beam spot power per unit area, or a beam spot center point offset from an ideal center point location (‘Similarly, the ICS method measures the displacement of an image center from the Linac isocenter.’ Also ‘When used over many angles, the ICS method can provide distinct information on both beam spot ellipticity and collimator rotation ellipticity (or other mechanical imperfections).’).
Regarding claim 11b, Nyiri et al. disclose a radiation therapy system, the system comprising: an imager (fig. 6, ‘imager’); a treatment-delivering radiation source that includes an electron-beam target and is configured to direct a treatment beam to a target volume of patient anatomy (fig. 6, ‘X-ray target’); and one or more processors configured to: configure an electron beam to generate a first beam spot on the electron-beam target (fig. 6); generate, using the imager, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot (‘The method requires a minimum of three images, each taken at a different collimator angles.’ And ‘With the ICS, the x-ray shadow width is a function of the beam spot distribution perpendicular to the rod.’); based on the first plurality of projection images, determine a value for one or more beam spot quality metrics associated with the first beam spot (‘However, when the electron beam spot is displaced from the CAOR, the distance between the images of the two rods is a function of collimator angle. As shown in Fig. 5, a triangle can be formed from the three images of the upper rod and similarly another can be formed from the lower rod images. The inscribed circles of the two triangles can then be calculated. If the radiation source (beam spot) does not lay on the CAOR, then these two circles will not be concentric. The relationship between their respective centers will be determined by their relative vertical distances to the image plane and the distance of the x-ray source (beam spot) from the CAOR.’); and based on the value, determine whether the first beam spot is outside a specified quality range (‘Displacements of the beam spot that result in an apparent shift in 50% beam edge by more than 0.75 mm are considered to be at tolerance and displacements of more than 1 mm are a QA failure.’).
Regarding claim 16, Nyiri et al. disclose the system of claim 11, wherein the one or more processors are further configured to shape a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the image generates the first plurality of projection images (‘The method requires a minimum of three images, each taken at a different collimator angles.’).
Regarding claim 17, Nyiri et al. disclose the system of claim 16, wherein the one or more processors are further configured to, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, position the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (‘The method requires a minimum of three images, each taken at a different collimator angles.’).
Claim(s) 1, 6-9, 11a-11b, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ‘Dual edge apparatus and algorithm for measurement of x-ray beam spot parameters’ (Jeung et al.).
Regarding claim 1, Jeung et al. discloses a computer-implemented method for tuning a beam spot in a radiation therapy system, the method comprising: configuring an electron beam to generate a first beam spot on an electron-beam target of the radiation therapy system (‘Beam spot position was measured using the noniterative dual edge method for a set of discrete settings of the electron beam position steering coil current.’); generating, using an imager of the radiation therapy system, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot (‘Once the apparatus is attached to the treatment head, the EPID is moved to a large source-imager distance (typically 180 cm) and acquires MV images of the edge plates at a number of discrete collimator rotation angles. These images are processed by the algorithm to determine the relevant beam spot parameters.’ figures 5 & 8 show blocked line of sight); based on the first plurality of projection images, determining a value for one or more beam spot quality metrics associated with the first beam spot (‘quantitative measurement of size and shape’), determining whether the first beam spot is outside a specified quality range (‘For example, the method may have utility in checking beam position steering or verifying roundness of the beam spot during factory verification or as part of commissioning.’).
Regarding claim 6, Jeung et al. disclose the computer-implemented method of claim 1, further comprising shaping a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the imager generates the first plurality of projection images (fig. 5 & 6, edge plates, which are attached to collimator).
Regarding claim 7, Jeung et al. disclose the computer-implemented method of claim 6, further comprising, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, positioning the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (‘With the TrueBeam® system in service mode, an XML plan directed the EPID to acquire 141 images at 2.5° intervals of collimator rotation, starting at 5° and ending at 355° using a 6 MV beam energy.’).
Regarding claim 8, Jeung et al. disclose the computer-implemented method of claim 6, wherein shaping the first X-ray beam that originates from the first beam spot using the portion of the collimator comprises parking the portion of the collimator in a fixed position relative to a rotation axis of the collimator (fig. 5, edge plate).
Regarding claim 9, Jeung et al. disclose the computer-implemented method of claim 1, wherein the one or more beam spot quality metrics include one or more of a beam spot area, a beam spot elongation, a beam spot power per unit area, or a beam spot center point offset from an ideal center point location (fig. 10 & 12, final output).
Regarding claim 11a, Jeung et al. disclose the computer-implemented method of claim 1, wherein determining the value for one or more beam spot quality metrics associated with the first beam spot comprises generating a two-dimensional intensity distribution of the first beam spot (‘The first part of the algorithm to compute beam spot size and shape is adapted from earlier work as described by Star-Lack et al.9 and amounts to determining the function p(x, y), the two-dimensional beam spot intensity distribution on the plane of the target.’).
Regarding claim 12a, Jeung et al. disclose the computer-implemented method of claim 1, wherein generating the two-dimensional intensity distribution of the first beam spot comprises reconstructing the two-dimensional intensity distribution using an edge measurement algorithm (‘The detected intensity distribution thus takes the form of an edge spread function (ESF),13 but where the spread in the function is not primarily due to the resolution of the detector but instead to the finite extent of the beam spot.’).
Regarding claim 11b, Jeung et al. disclose a radiation therapy system, the system comprising: an imager (‘electronic portal imaging device (EPID)’); a treatment-delivering radiation source that includes an electron-beam target and is configured to direct a treatment beam to a target volume of patient anatomy (‘Radiation therapy treatment machines based on linear accelerators generate x-ray radiation by accelerating an electron beam and directing that beam to collide with a metal target, resulting in Bremsstrahlung radiation.’); and one or more processors configured to: configure an electron beam to generate a first beam spot on the electron-beam target (‘Beam spot position was measured using the noniterative dual edge method for a set of discrete settings of the electron beam position steering coil current.’); generate, using the imager, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot (‘Once the apparatus is attached to the treatment head, the EPID is moved to a large source-imager distance (typically 180 cm) and acquires MV images of the edge plates at a number of discrete collimator rotation angles. These images are processed by the algorithm to determine the relevant beam spot parameters.’ figures 5 & 8 show blocked line of sight); based on the first plurality of projection images, determine a value for one or more beam spot quality metrics associated with the first beam spot (‘quantitative measurement of size and shape’); and based on the value, determine whether the first beam spot is outside a specified quality range (‘For example, the method may have utility in checking beam position steering or verifying roundness of the beam spot during factory verification or as part of commissioning.’).
Regarding claim 16, Jeung et al. disclose the system of claim 11, wherein the one or more processors are further configured to shape a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the image generates the first plurality of projection images (fig. 5 & 6, edge plates which are attached to collimator).
Regarding claim 17, Jeung et al. disclose the system of claim 16, wherein the one or more processors are further configured to, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, position the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (‘With the TrueBeam® system in service mode, an XML plan directed the EPID to acquire 141 images at 2.5° intervals of collimator rotation, starting at 5° and ending at 355° using a 6 MV beam energy.’).
Claim(s) 1-2, 6-9, 11b -13, 16-18, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0352376 (Wiggers et al.).
Regarding claim 1, Wiggers et al. discloses a computer-implemented method for tuning a beam spot in a radiation therapy system, the method comprising: configuring an electron beam to generate a first beam spot on an electron-beam target of the radiation therapy system (‘The gantry 106 is supporting an electron beam accelerator module 108 which can include an electron gun 114 for generating electron beams and an accelerator waveguide 115 for accelerating the electron beams from the electron gun 114 toward an X-ray target 118’ P 70); generating, using an imager of the radiation therapy system, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot (fig. 31A, step 4); based on the first plurality of projection images, determining a value for one or more beam spot quality metrics associated with the first beam spot (fig. 31A, step 8), determining whether the first beam spot is outside a specified quality range (fig. 31A, step 9).
Regarding claim 2, Wiggers et al. disclose the computer-implemented method of claim 1, further comprising, in response to determining that the first beam spot is outside the specified quality range, modifying at least one parameter of an electron-beam-generating component of the system to a new value (fig. 31a, step 11, wherein ‘If the offset εsource is determined to be outside of the prescribed range, the radiation spot location is adjusted in Step 11 by adjusting the position steering coil currents.’ P 187).
Regarding claim 6, Wiggers et al. disclose the computer-implemented method of claim 1, further comprising shaping a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the imager generates the first plurality of projection images (fig. 31A, steps 3-6).
Regarding claim 7, Wiggers et al. disclose the computer-implemented method of claim 6, further comprising, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, positioning the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (fig. 31A, step 4).
Regarding claim 8, Wiggers et al. disclose the computer-implemented method of claim 6, wherein shaping the first X-ray beam that originates from the first beam spot using the portion of the collimator comprises parking the portion of the collimator in a fixed position relative to a rotation axis of the collimator (‘The first pair of images is taken by first positioning, in Step 3, the upper jaws 121 (Upper 1, Upper 2) and the lower jaws 123 (Lower 1, Lower 2), as shown in FIG. 11a, to create a small off-center field.’ Where fig. 11a shows a portion of the upper jaw is fixed relative to a rotation axis of the collimator).
Regarding claim 9, Wiggers et al. disclose the computer-implemented method of claim 1, wherein the one or more beam spot quality metrics include one or more of a beam spot area, a beam spot elongation, a beam spot power per unit area, or a beam spot center point offset from an ideal center point location (fig. 31A, step 8).
Regarding claim 11b, Wiggers et al. discloses a radiation therapy system, the system comprising: an imager (fig. 1, element 112); a treatment-delivering radiation source that includes an electron-beam target and is configured to direct a treatment beam to a target volume of patient anatomy (fig. 1, elements 108 and 110); and one or more processors configured to: configure an electron beam to generate a first beam spot on the electron-beam target (‘The gantry 106 is supporting an electron beam accelerator module 108 which can include an electron gun 114 for generating electron beams and an accelerator waveguide 115 for accelerating the electron beams from the electron gun 114 toward an X-ray target 118’ P 70); generate, using the imager, a first plurality of projection images of the first beam spot, wherein each of the projection images of the first beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot t (fig. 31A, step 4); based on the first plurality of projection images, determine a value for one or more beam spot quality metrics associated with the first beam spot (fig. 31A, step 8); and based on the value, determine whether the first beam spot is outside a specified quality range (fig. 31A, step 9).
Regarding claim 12b, Wiggers et al. disclose the system of claim 11, wherein the one or more processors are further configured to, in response to determining that the first beam spot is outside the specified quality range, modify at least one parameter of an electron-beam-generating component of the system to a new value (fig. 31a, step 11, wherein ‘If the offset εsource is determined to be outside of the prescribed range, the radiation spot location is adjusted in Step 11 by adjusting the position steering coil currents.’ P 187).
Regarding claim 13, Wiggers et al. disclose the system of claim 11, wherein the one or more processors are further configured to, after modifying the at least one parameter of the electron-beam-shaping component of the system to the new value: configure the electron beam to generate a second beam spot on the electron-beam target of the radiation therapy system with the electron beam using the new value of the parameter; generate, using the imager, a second plurality of projection images of the second beam spot, wherein each of the projection images of the second beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot; and based on the second plurality of projection images, determine a value for the one or more beam spot quality metrics associated with the second beam spot (fig. 31A, arrow from step 11 to step 2).
Regarding claim 16, Wiggers et al. disclose the system of claim 11, wherein the one or more processors are further configured to shape a first X-ray beam that originates from the first beam spot using a portion of a collimator of the radiation therapy system while the image generates the first plurality of projection images (fig. 31A, steps 3-6).
Regarding claim 17, Wiggers et al. disclose the system of claim 11, wherein the one or more processors are further configured to, while the imager generates the first plurality of projection images of the first beam spot, for each respective projection image, position the portion of the collimator at a different respective rotational angle about a rotation axis of the collimator (fig. 31A, step 4).
Regarding claim 18, Wiggers et al. disclose the system of claim 11, wherein the one or more processors are further configured to, in response to determining that the first beam spot is within the specified quality range: configure the electron beam to generate the first beam spot on the electron-beam target of the radiation therapy system (‘Once the radiation beam is adjusted, the calibration process S100 moves on to S108 to align the flattening filters 117 to generate flattened X-ray beams.’); determine a value for one or more radiation field quality metrics for a first X-ray beam that originates from the first beam spot (fig. 34, step 4); and based on the value for the one or more radiation field quality metrics, determining whether the first X-ray beam is outside a specified radiation field quality range (fig. 34, step 5).
Regarding claim 21, Wiggers et al. discloses a method of improving consistency between one or more attributes of a beam spot in a radiation therapy system and pre-configured beam data included in a treatment planning model of the radiation therapy system, the method comprising: measuring the one or more attributes of a first beam spot based on a plurality of projection images of the first beam spot (fig. 6, step S107, in particular sub-step 8 in fig. 31A); determining a value for one or more radiation field quality metrics for a radiation beam that originates from the first beam spot (fig. 6, step S109, sub-step 4 in fig. 35); based on at least one of the one or more attributes of the first beam spot and the value for the one or more radiation field quality metrics for the radiation beam, modifying a parameter of an electron-beam-generating component of the radiation therapy system from a first value to a second value (fig. 6, step S109, sub-steps 7 & 8 of fig. 35); and generating a second beam spot with the electron-beam-generating component of the radiation therapy system using the second value, wherein one or more attributes of the second beam spot are closer in value to the pre-configured beam data than the one or more attributes of the first beam spot (fig.35, arrow from step 8 to step 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12b, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Two self-referencing methods for the measurement of beam spot position” (Nyiri et al.).
Regarding claim 10, measuring dose rate with EPID is well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to measure dose rate that originates from the first beam spot to determine if the dose rate matches the treatment plan.
Regarding claim 12b, Nyiri et al. discloses the system of claim 11, in response to determining that the first beam spot is outside the specified quality range, at least one parameter of an electron-beam-generating component of the system is modified to a new value (‘Beams measured as failure are restricted from clinical use until the beam spot is steered back to its optimal position.’).
Nyiri et al. does not disclose that the one or more processors of the radiation therapy system is configured to perform this function.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to use those processors to perform the function so that the modification could be controlled directly from the same system that performs the quality control.
Regarding claim 13, Nyiri et al. discloses the claimed invention except for herein the one or more processors are further configured to, after modifying the at least one parameter of the electron-beam-shaping component of the system to the new value: configure the electron beam to generate a second beam spot on the electron-beam target of the radiation therapy system with the electron beam using the new value of the parameter; generate, using the imager, a second plurality of projection images of the second beam spot, wherein each of the projection images of the second beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot; and based on the second plurality of projection images, determine a value for the one or more beam spot quality metrics associated with the second beam spot.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Nyiri et al. to include a second round of imaging and verifying after modifying the beam to see if the modification worked as intended.
Claim(s) 2, 10, 12b, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Dual edge apparatus and algorithm for measurement of x-ray beam spot parameters’ (Jeung et al.).
Regarding claims 2 & 12b, Jeung et al. disclose the claimed invention except for modifying at least one parameter of an electron-beam-generating component of the system to a new value.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Jeung et al. to include this step so that beam quality could be improved.
Regarding claim 10, measuring dose rate with EPID is well known in the art, and it would have been obvious to a person having ordinary skill in the art at the time the application was filed to measure dose rate that originates from the first beam spot to determine if the dose rate matches the treatment plan.
Regarding claim 13, Jeung et al. discloses the claimed invention except for herein the one or more processors are further configured to, after modifying the at least one parameter of the electron-beam-shaping component of the system to the new value: configure the electron beam to generate a second beam spot on the electron-beam target of the radiation therapy system with the electron beam using the new value of the parameter; generate, using the imager, a second plurality of projection images of the second beam spot, wherein each of the projection images of the second beam spot is generated with a line of sight blocked between the imager and a different respective portion of the beam spot; and based on the second plurality of projection images, determine a value for the one or more beam spot quality metrics associated with the second beam spot.  However, it would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Jeung et al. to include a second round of imaging and verifying after modifying the beam to see if the modification worked as intended.
Claim(s) 4, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeung et al. as applied to claims 2, 12b, and 11b above, and further in view of US 2017/0007848 (Drees et al.).
Regarding claims 4 and 14, Jeung et al. disclose the claimed invention except for changing a magnitude of a first solenoid current to the new value.
However, Drees discloses using two solenoid electromagnets in a particle-beam-generating unit of a radiation therapy apparatus to shape a particle beam, with the current of the first solenoid being used to shape particle beam (fig. 1, elements 16a, 16b, wherein ‘first superconducting solenoid magnet 16a is provided as a beam shaping unit’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Jeung to change the magnitude of the solenoid current as in Drees to change the beam shape and therefore beam quality.
Regarding claim 15, Jeung et al. in view of Drees et al. disclose the system of claim 14, wherein modifying the parameter of the electron-beam-shaping component of the system further comprises changing a magnitude of a second solenoid current (Drees, ‘a second superconducting solenoid magnet 16b is provided as a beam shaping unit.’).
Regarding claim 19, Jeung et al. discloses the claimed invention except for changing a directionality of a first solenoid current.  However, Drees discloses using two solenoid electromagnets in a particle-beam-generating unit of a radiation therapy apparatus to shape a particle beam, with the current of the first solenoid being used to shape particle beam (fig. 1, elements 16a, 16b, wherein ‘first superconducting solenoid magnet 16a is provided as a beam shaping unit’).  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to modify Jeung to change the directionality of the solenoid current as in Drees to change the beam shape and therefore beam quality.
Regarding claim 20, Jeung et al. discloses the system of claim 19, wherein modifying the parameter of the electron-beam-shaping component of the system further comprises changing a directionality of a second solenoid current (Drees, ‘a second superconducting solenoid magnet 16b is provided as a beam shaping unit.’)
Conclusion
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881